STATE OF MISSOURI,                                     )
                                                       )
         Plaintiff-Respondent,                         )
                                                       )
v.                                                     )        No. SD35736
                                                       )
WILLIAM JOSHUA CARTER,                                 )        Filed: May 19, 2020
                                                       )
         Defendant-Appellant.                          )

          APPEAL FROM THE CIRCUIT COURT OF NEW MADRID COUNTY

                                     Honorable Fred W. Copeland

AFFIRMED

         A jury found William Joshua Carter (“Defendant”) guilty of two counts of first-

degree murder.1 Defendant’s single point on appeal claims his convictions were not

supported by sufficient evidence because the State failed to prove the necessary element

that he coolly reflected upon killing his estranged wife, Heather Carter (“Heather”), and

her boyfriend, Aaron Campbell (“Aaron”),2 before he ran them down with his car. Finding

no merit in that claim, we affirm.




1
 See section 565.020. Unless otherwise noted, all statutory citations are to RSMo 2000.
2
 Because Defendant killed more than one victim, we refer to them, solely for the sake of clarity, by their first
names; no disrespect or familiarity is intended.



                                                       1
                                       The Evidence

       We recite the evidence and the reasonable inferences therefrom in the light most

favorable to the verdict. State v. Lammers, 479 S.W.3d 624, 630 (Mo. banc 2016). We

mention contrary evidence only when necessary to provide context for our analysis of

Defendant’s point.

       Defendant and Heather married in 2012. Their marriage was a tumultuous one,

with many separations followed by eventual reconciliations. At the time of the charged

event, Heather and Defendant were separated, and Heather told Defendant that, this time,

she was not going to take him back.

       A few weeks before her death, Heather had started dating Aaron, a former

childhood classmate. Less than a week before Heather’s death, Defendant moved his

things out of her home.

       On June 17, 2016, Defendant went to work as he normally did. When he left work

to take his lunch break, he saw Heather driving toward the business where he knew Aaron

worked, and Defendant suspected that Heather was going there to see Aaron. Defendant

followed Heather into the parking lot of Aaron’s workplace and confronted her. The two

argued loudly, then Defendant got into his vehicle, put it into reverse, and purposefully

backed into Heather’s car. He then “took off.”

       Heather got out of her car and called 9-1-1. While she was doing that, Aaron

approached her, and the two talked near the back of Heather’s vehicle, looking at the

damage done to her car. In the meantime, Defendant was circling the block.




                                              2
        As Defendant approached the stop sign at the intersection near the parking lot,

Defendant saw Heather and Aaron talking. The intersection was approximately 380 feet

from where Heather’s car was parked. Instead of stopping at the stop sign, Defendant

pressed his accelerator to the floor. When he reached the parking lot, Defendant turned his

vehicle hard-right off the roadway into it and slammed his car into Heather and Aaron at

approximately 55 miles per hour. In the five seconds before he hit them, Defendant was

continuously accelerating and never hit his brakes.

        Aaron died at the scene. Heather made it to the hospital, but she died shortly after

undergoing emergency surgery.

                                                 Analysis

                                 Sufficient Evidence of Deliberation

        Defendant’s point claims “[t]he trial court erred in overruling [his] motions for

judgment of acquittal[3] . . . in that the [S]tate’s evidence was insufficient to” convict him

of murder in the first degree in that it failed to prove that Defendant caused the deaths of

Heather and Aaron after deliberation.

                When considering the sufficiency of the evidence on appeal, this
        Court must determine whether sufficient evidence permits a reasonable
        juror to find guilt beyond a reasonable doubt. The evidence and all
        reasonable inferences therefrom are viewed in the light most favorable to
        the verdict, disregarding any evidence and inferences contrary to the
        verdict.

               The crime of first degree murder consists of three elements: (1)
        knowingly (2) causing the death of another person (3) after deliberation
        upon the matter. Section 565.002(3) defines the intent element of
        deliberation as “cool reflection for any length of time no matter how brief.”

3
  On appeal, we review the sufficiency of the evidence to support a criminal conviction on the merits without
regard to whether or how that issue was raised at trial. State v. Claycomb, 470 S.W.3d 358, 362 (Mo. banc
2015).



                                                      3
        The element of deliberation may be proven from the circumstances
        surrounding the crime.

State v. Tisius, 92 S.W.3d 751, 763-64 (Mo. banc 2002) (internal citations and footnotes

omitted).

        Defendant, who testified in his own defense, specifically claims that there was “no

evidence from which a reasonable juror could infer deliberation” in that there was no

evidence of a prolonged struggle, a lengthy attack, or prior threats against either Heather or

Aaron. We disagree. The following evidence adduced at trial was sufficient to allow a

reasonable juror to find that Defendant deliberated upon killing both Heather and Aaron

before he carried it out.

        Defendant confronted Heather at Aaron’s workplace and became upset during the

argument that ensued. Defendant then intentionally backed into Heather’s car before

driving away. Instead of leaving the scene, Defendant circled the block and returned to see

that Heather, now joined by Aaron, was still in the parking lot. Upon seeing them

together, Defendant admitted that he became “infuriated” and “enraged” and wanted to

“take it out on someone[.]” He “rolled through” the stop sign and “hit the gas” --

accelerating from 35 to 55 miles per hour over the next 380 feet before sharply turning

right into the parking lot to hit Heather and Aaron. After the impact, Defendant did not

seek medical help for his victims.

        “Deliberation is not a question of time – an instant is sufficient – and the reference

to ‘cool reflection’ does not require that the defendant be detached or disinterested.” State

v. Sanders-Ford, 527 S.W.3d 223, 225-26 (Mo. App. S.D. 2017) (quoting State v. Nathan,

404 S.W.3d 253, 266 (Mo. banc 2013)). The jury could reasonably find from the evidence




                                               4
before it that Defendant had sufficient time in which to alter his course of action and

instead deliberately chose to kill Heather and Aaron.

       Defendant’s point is denied, and his convictions are affirmed.


DON E. BURRELL, J. – OPINION AUTHOR

DANIEL E. SCOTT, P.J. – CONCURS

MARY W. SHEFFIELD, J. – CONCURS




                                              5